Case: 21-40273     Document: 00516250916         Page: 1     Date Filed: 03/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 23, 2022
                                  No. 21-40273
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Trevino-Mendoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7-19-CR-1501-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Roberto Trevino-Mendoza was sentenced to a total of 262 months in
   prison and five years of supervised release after he pleaded guilty to felony
   possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
   and conspiracy to possess with intent to distribute 500 grams or more of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40273       Document: 00516250916         Page: 2    Date Filed: 03/23/2022




                                    No. 21-40273


   methamphetamine in violation of 21 U.S.C. §§ 846 and 841. On appeal, he
   argues that the district court erred in applying a U.S.S.G. § 4B1.1 career
   offender enhancement when calculating his guidelines range because the
   presentence report (PSR) did not include information confirming that he was
   the person who was convicted in Starr County, Texas in 2000 of aggravated
   robbery. Alternatively, he argues that the information in the PSR was
   inadequate to establish that the 2000 Starr County conviction was a
   qualifying predicate offense because it did not show that he was incarcerated
   for that offense within 15 years of the commencement of the instant
   controlled substance offense as required by U.S.S.G. § 4A1.2(e)(1).
          As Trevino-Mendoza raised no objections to the PSR, our review is
   for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009). To
   establish plain error, Trevino-Mendoza must show a forfeited error that is
   clear or obvious, rather than subject to reasonable debate, and that affects his
   substantial rights. Puckett, 556 U.S. at 135. If he makes such a showing, we
   have the discretion to correct the error if it seriously affects the fairness,
   integrity, or public reputation of judicial proceedings. Puckett, 556 U.S. at
   135. “A factual finding is not clearly erroneous as long as it is plausible in
   light of the record as a whole.” United States v. Horton, 993 F.3d 370, 375
   (5th Cir.) (internal quotation marks and citation omitted), cert. denied, 142 S.
   Ct. 382 (2021).
          The PSR and state court records indicated that “Roberto Trevino”
   was convicted of aggravated robbery in Starr County in 2000, and the PSR
   indicated that one of Trevino-Mendoza’s aliases was Roberto Trevino.
   Further, the district court could plausibly infer from the record as a whole
   that Trevino-Mendoza was still incarcerated for the Starr County offense
   within 15 years of the commencement of the instant controlled substance
   offense as required by § 4A.1.2(e)(1) because the PSR and state court records
   indicated he was sentenced in 2000 to 10 years in prison for the Starr County



                                          2
Case: 21-40273      Document: 00516250916          Page: 3   Date Filed: 03/23/2022




                                    No. 21-40273


   conviction, his sentence for the Starr County conviction therefore would
   have expired around 2010, and the PSR indicated that his offense conduct for
   the controlled substance offense began at the latest in 2019.
          Accordingly, based upon the record as a whole, the district court did
   not clearly or obviously err in concluding that Trevino-Martinez was
   convicted in Starr County in 2000 of aggravated robbery and that he was
   incarcerated for that conviction at some point during the 15 years preceding
   the instant controlled substance offense. See Horton, 993 F.3d at 375; Puckett,
   556 U.S. at 135. The district court’s judgment is AFFIRMED.




                                         3